This conviction was for burglary, the punishment assessed being two years confinement in the penitentiary.
The evidence shows that the owner of the house securely fastened it in the morning early and went about his daily avocation. On returning about half past five o'clock in the evening he discovered that his house had been entered in the meantime, and a pair of pants and a watch taken, the pants from one place in the house and the watch from another. Appellant was subsequently arrested. His statement was to the effect that another party turned him over a bundle to be pawned, which proved to be pants, and a watch also was in the bundle. He did not support himself with the testimony of the witnesses whom he stated were present at the time he received the goods. He pawned the property in his own name, and received whatever money was given him by reason of the pawning. We are of opinion this evidence, is sufficient to sustain the conviction. The fact that a house had been burglarized or broken into, supplemented by possession of the property taken from the house by the party arrested soon after the alleged breaking, has been held sufficient by the decisions to sustain a conviction for burglary.
One of appellant's contentions is that the court failed to charge the law applicable to reasonable account of his possession of the property. We are of opinion this contention is not sound. The court instructed the jury as follows, in regard to this question: "If the defendant was not present when and where the house was broken and the property was taken, if you find it was so broken, but he got the same from some other person he would not be guilty, and if you so find, or if you have a reasonable doubt thereof, find him not guilty." His account of it was that he obtained possession of the property from another party; that he was not present, and had nothing to do with the burglary; that he was pawning the property for the party from whom he received it. The charge as given, we think, pertinently applies the law to the facts. The court submits the very question involved in appellant's account of his possession directly and without circumlocution.
We are further of opinion that the witness Carr is not an accomplice under the facts. He was an employee of the owner of the pawnshop, and testified to the fact that appellant brought the goods there and obtained *Page 334 
$1.50 from said shop. There is nothing to indicate, as we understand this testimony, that Carr was an accomplice, or had reason to believe he was receiving stolen property at the time he gave appellant the money on the pants. The court, therefore, in our judgment, did not err in failing to charge the law in regard to the testimony of an accomplice.
The judgment is affirmed.
Affirmed.
Brooks, Judge, absent.